83 F.3d 1174
KFC WESTERN, INC., Plaintiff-Appellant,v.Alan MEGHRIG;  Margaret Meghrig, Defendants-Appellees.
No. 92-56597.
United States Court of Appeals,Ninth Circuit.
May 23, 1996.

On Remand from the United States Supreme Court.
Before:  BROWNING, PREGERSON, and BRUNETTI, Circuit Judges.

ORDER

1
In light of the Supreme Court's decision in Alan Meghrig v. KFC Western, Inc., --- U.S. ----, 116 S. Ct. 1251, 134 L. Ed. 2d 121 (1996), which reversed the decision of this court, reported at 49 F.3d 518 (9th Cir.1995), the decision of the United States District Court dismissing the amended complaint is affirmed.   The mandate of this court will issue immediately.